   Case: 3:20-cv-01581-JZ Doc #: 18 Filed: 10/30/20 1 of 6. PageID #: 583




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


 John Doe,                                         Case No. 3:20 CV 1581
 on behalf of themselves
 and all others similarly situated,                ORDER DENYING
                                                   MOTION TO REMAND
                        Plaintiff,
                                                   JUDGE JACK ZOUHARY
                -vs-

 ProMedica Health System, Inc.,

                        Defendant.



                                           INTRODUCTION

       This case concerns whether Defendant improperly released Plaintiff’s private information

through its on-line healthcare records. The case was filed in Ohio state court, but removed by

Defendant based on the federal officer removal statute (Doc. 1). Plaintiff now moves to remand,

claiming that statute does not apply to the Complaint in this case (Doc. 14). Defendant opposes

remand (Doc. 15).

       This Court must satisfy itself that it does have jurisdiction, for, without it, it has no power to

further act. The statute at issue is not often used for removal, and the Sixth Circuit has not addressed

the issue in a like case. This Court’s analysis follows.

                                            BACKGROUND

       Plaintiff John Doe, a patient of Defendant ProMedica Health Systems, Inc. (“Defendant”),

filed this class action alleging Defendant unlawfully disclosed confidential patient data to third-party
   Case: 3:20-cv-01581-JZ Doc #: 18 Filed: 10/30/20 2 of 6. PageID #: 584




marketers (Doc. 14-2 at 2–3). Plaintiff alleges this data was taken from information provided through

the “patient portal” of Defendant’s online website (id).

       Defendant responds that the creation of its patient portal was part of its participation in a

federal program designed to increase use of electronic health records (“EHRs”) (Doc. 15 at 6). The

parties refer to this program by different titles used over the years; this Court will refer to the federal

initiative by its current name, the Promoting Interoperability Programs (“PIP”). This initiative was

rolled out in phases over the past 16 years, first conceptualized in a 2004 executive order that

established the National Health Information Technology Coordinator, who was tasked with providing

“leadership for the development and nationwide implementation of an interoperable health

information technology infrastructure to improve the quality and efficiency of health care.” Exec.

Order No. 13,335, 69 Fed. Reg. 24,059 (Apr. 27, 2004). In 2009, these responsibilities were assigned

to the Department of Health and Human Services (“DHHS”), specifically the newly created Office

of the National Coordinator for Health Information Technology, which in turn was established by the

Health Information Technology for Economic and Clinical Health Act (HITECH Act). 42 U.S.C.

§ 300jj-11. This Act created the Meaningful Use Program. 42 U.S.C. §§ 1395w-4(o), 1395ww(n);

42 C.F.R. § 495.2. Under this program, eligible healthcare providers received incentive payments

from DHHS if they demonstrated “meaningful use” of certified EHR technology. 42 U.S.C.

§§ 1395w-4(o), 1395ww(n); 42 C.F.R. § 495.2. The Centers for Medicare and Medicaid Services

(“CMS”), tasked with administering the incentive payments, renamed the EHR Incentive Programs

to PIP in April 2018. According to CMS, “[t]his change moved the programs beyond the existing




                                                    2
    Case: 3:20-cv-01581-JZ Doc #: 18 Filed: 10/30/20 3 of 6. PageID #: 585




requirements of meaningful use to a new phase of EHR measurement with an increased focus on

interoperability and improving patient access to health information.”1

         Defendant asserts that, in response to this federal program, it created an online patient portal

where patients could access their electronic health records via ProMedica’s website (Doc. 15 at 7–9).

Therefore, they argue removal was proper under the federal officer removal statute.                   28

U.S.C.1442(a)(1). Plaintiff requests a remand because Defendant has not met its burden (Doc. 14-1

at 4).

                                              DISCUSSION

         Federal courts are courts of limited jurisdiction. Home Depot U.S.A., Inc. v. Jackson, 139

S. Ct. 1743, 1746 (2019); Kokkonen v. Guardian Life Ins. Co. of America, 511 U. S. 375, 377 (1994).

On the issue of removal, the Sixth Circuit has held the party seeking removal “bear[s] the burden of

establishing federal court jurisdiction.” Mays v. City of Flint, 871 F.3d 437, 442 (6th Cir. 2017).

Mays further held that generally, “removal statues are to be strictly construed, and all doubts should

be resolved against removal.” Id. (internal quotation omitted).

         However, in this case, the doubt is not so easily resolved. The federal officer removal statute

provides that an action may be removed where the action is “against or directed to … [t]he United

States or any agency thereof or any officer (or any person acting under that officer) of the United

States or of any agency thereof, in an official or individual capacity, for or relating to any act under

color of such office.” 28 U.S.C.1442 (a)(1). However, Watson v. Philip Morris Co. held that the

term “acting under” is “broad, and the statute must be liberally construed.” 127 S. Ct. 2301, 2302




1
  Promoting Interoperability Programs, CENTERS FOR MEDICARE & MEDICAID SERVICES (Oct. 27,
2020), https://www.cms.gov/Regulations-and-guidance/Legislation/EHRIncentivePrograms/index?
redirect=/EHRIncentiveprograms/
                                              3
   Case: 3:20-cv-01581-JZ Doc #: 18 Filed: 10/30/20 4 of 6. PageID #: 586




(2007) (internal quotation omitted). In order for a defendant to properly remove under this statute,

defendant must show (1) “it is a ‘person’ . . . who acted under a federal officer”; (2) “it performed the

actions for which it is being sued under color of federal office”; and (3) “it raised a colorable federal

defense.” Bennett v. MIS Corp., 607 F.3d 1076, 1085 (6th Cir. 2010). This Court will address each

in turn.

           Acting Under

           First, Plaintiff concedes that Defendant is a “person” within the meaning of the federal officer

removal statute. (Doc. 14-1 at 4). The parties disagree as to whether Defendant was “acting under”

a federal officer while performing the alleged conduct. “Acting under” is not defined in the statute,

but whether this prong is satisfied hinges on the type of relationship between the party seeking

removal and the federal government. Watson interpreted “acting under” to mean that the defendant

seeking removal must be in a relationship with the federal government such that the government is

functioning as the defendant’s superior. 127 S. Ct. 2301 at 2307. That relationship “typically involves

subjection, guidance, or control” and “must involve an effort to assist, or to help carry out, the duties

and tasks of the federal superior.” Id. “Mere compliance” with the law is not enough. Id.

           Here, Defendant alleges they created the electronic-health-record patient portal primarily to

assist the federal government in its mission for a nationwide system of electronic health records. In

return, Defendant took advantage of federal incentives for setting up such a program (Doc. 15 at 7–

9). As noted in the briefing, the facts of this case are strikingly similar to those in Doe I v. UPMC,

which held a medical provider’s participation in the Meaningful Use Program was sufficient to satisfy

the “acting under” requirement necessary for the federal officer removal statute. 2020 WL 4381675,

at *6 (W.D. Pa. 2020). There, the court found the participation in PIP was less like the “regulator-



                                                      4
   Case: 3:20-cv-01581-JZ Doc #: 18 Filed: 10/30/20 5 of 6. PageID #: 587




regulated” relationship in Watson and more like a government-contractor relationship that would

satisfy the “acting under” requirement. Id.

       Likewise here, an iteration of the same federal program is at issue. The aim of PIP is to create

a unified system of patient electronic health records. Because Defendant’s participation assisted the

federal government in achieving that goal, Defendant has satisfied the “acting under” prong.

       Causal Nexus

       The second prong requires Defendant to demonstrate that the actions for which it is being

sued were performed “under the color of federal office.” Bennett, 607 F.3d at 1085. “To satisfy th[is]

requirement, [the party seeking removal] must show a nexus, a ‘causal connection’ between the

charged conduct and [the] asserted official authority.” Id. at 1088 (quoting Jefferson County v. Acker,

527 U.S. 423, 431, (1999)). “The hurdle erected by this requirement is quite low.” In re Nat’l

Prescription Opiate Litig., 327 F. Supp. 3d 1064, 1076 (N.D. Ohio 2018) (citation omitted).

       Here, the claims alleged by Plaintiff implicate Defendant’s electronic-health-record patient

portal, and Defendant’s handling of this electronic information is central to the claims in this case.

Defendant alleges the patient portal was created directly in response to PIP (Doc. 15 at 7–9). As

UPMC held, “There is plainly a connection or association between [the health care provider’s]

website management and marketing strategies and the Meaningful Use program, particularly the

incentives that are tied to patient participation and usability.” 2020 WL 4381675, at *6. So too here,

Defendant has demonstrated that they have satisfied the causal nexus requirement.

       Colorable Federal Defense

       The final prong requires that the party seeking removal show they have raised a colorable

federal defense. Bennett, 607 F.3d at 1085. This too has been described as a “low bar” and merely

requires Defendant’s assertion on this point to be “defensive” and “based in federal law”. In re Nat’l

                                                  5
   Case: 3:20-cv-01581-JZ Doc #: 18 Filed: 10/30/20 6 of 6. PageID #: 588




Prescription Opiate Litig., 327 F. Supp. at 1077 (citing Mesa v. California, 109 S. Ct. 959 (1989)).

In the context of removal under the federal officer removal statute, the Sixth Circuit has stated that a

colorable defense “need only be plausible.” Bennett, 607 F.3d at 1089 (citations omitted). Defendant

argues that it will raise preemption defenses, including Health Insurance Portability and

Accountability Act (“HIPAA”) (Doc. 15 at 13–15). A defense based on federal preemption of state

law is sufficient to raise a colorable federal defense for the purposes of the federal officer removal

statute. 2020 WL 4381675, at *7 (citing In re Def. Ass’n of Philadelphia, 790 F.3d 457, 473 (3d Cir.

2015); Cessna v. REA Energy Coop., Inc., 753 F. App’x. 124, 128 (3d Cir. 2018)). Without reaching

the merits of these defenses, which would be improper at this stage, this Court notes that either

defense would require the interpretation of federal law and are colorable on their face. Because of

this, Defendant has met the third and final prong.

                                            CONCLUSION

       Plaintiff’s Motion to Remand (Doc. 14) is denied. This Court will next schedule a Case

Management Conference with counsel completing a Report of the Parties’ Planning Meeting in

advance.

       IT IS SO ORDERED.

                                                            s/ Jack Zouhary
                                                         JACK ZOUHARY
                                                         U.S. DISTRICT JUDGE

                                                         October 30, 2020




                                                     6
